325 So. 2d 211 (1976)
In re M.B. SASHINGTON
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTY. GENERAL.
SC 1564.
Supreme Court of Alabama.
January 9, 1976.
William J. Baxley, Atty. Gen., and William A. Davis, III, Asst. Atty. Gen., for petitioner, the State.
No appearance for respondent.
SHORES, Justice.
Petition of the State, by its Atty. Gen. for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Sashington v. State of Ala., 56 Ala.App. 205, 325 So. 2d 205.
Writ denied.
HEFLIN, C.J., and MERRILL, MADDOX and JONES, JJ., concur.